Opinion issued March 25, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-13-00788-CV
                            ———————————
     CASTAMAL ALEXANDER II AND MARILYN O. ALEXANCER,
                       Appellants
                                         V.
ANTOINE FOREST ESTATES HOMEOWNERS ASSOCIATION, Appellees


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                        Trial Court Case No. 942235



                          MEMORANDUM OPINION

      Appellants, Castamal Alexander and Marilyn Alexander, have failed to

timely file a brief. See TEX. R. APP. P. 38.6(a) (governing time to file brief),

38.8(a) (governing failure of appellant to file brief). After being notified that this
appeal was subject to dismissal, appellant did not adequately respond. See TEX. R.

APP. P. 42.3(b) (allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Bland, and Brown.




                                         2